Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 22, 2022. 

Response to Arguments
In the applicant’s remarks filed June 2, 2022, the applicant argues that “Cooley does not consider aberration correction at all.” (see pg. 10, para. 1 of applicant’s remarks) for claim 1, and the examiner disagrees. Cooley is used to teach the limitation “synthetic transmit focusing circuitry coupled to a multiline beamformer and adapted to produce image signals with a transmit focus effect”, which does not mention phase aberration correction. Even so, Cooley does teach phase aberration correction (see col. 8, lines 5-8 – “…the use of linear delay or phase compensation characteristics [phase aberration correction] for the echo signals from the differently focused scanlines which are to be combined to form an extended focus scanline.”). 
For claim 8, the applicant argues that for Kanda, “A distribution of accumulated phase differences is supplied to a transmitter for aberration correction. It is not seen that this involves the integration of differential phase values of an averaged correlation function, or that it yields absolute phase over a range of spatial frequencies.” (see pg. 12, para. 1), and the examiner agrees. Therefore, the rejection is withdrawn. However, the claim is rejected using Wright, as shown below. 
For claim 11, the applicant argues that for Burcher, “The motion detector is not estimating a cross correlation between multiline data of adjacent transmit beams, it is estimating the motion between successive images as evidenced by pixel value correlation from one image to the next.” (see pg. 12, para. 2), and the examiner agrees. Therefore, the rejection is withdrawn. However, the claim is rejected using Fraser, as shown below. 
For claim 12, the applicant argues that “His [Napolitano] technique does not use multilines. He does not show or suggest a phase aberration estimator, nor a phase aberration estimator which operates on multilines to estimate phase variation for both a transmit angular spectrum and a receive angular spectrum.” (see pg. 13, para. 1), and the examiner disagrees. Napolitano is used to teach the limitation “wherein the phase aberration estimator is further adapted to calculate differential delays between adjacent transmit lines, wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration”. The limitation does not mention multilines, and does not mention a phase aberration estimator which operates on multilines to estimate phase variation for both a transmit angular spectrum and a receive angular spectrum.
	For claim 13, the applicant argues “He [Napolitano] does not use multiline data, he uses the echo data received from spatially distinct transmit beams...He does not estimate the cross correlation between the multiline data of receive lines for a common transmit event, he uses individual line echo data from spatially distinct transmit beams.” (see pg. 13, para 2), and the examiner agrees. Therefore, the rejection is withdrawn. However, the claim is rejected using Fraser, as shown below. However, given the amendments to claim 1 now reciting to estimate phase variation at points in an image field for both a transmit angular spectrum and a receive angular spectrum, reference to Fraser is being relied upon to teach this feature more-consistently with the instant claim language, as shown below.
	For claim 14, the applicant argues “Napolitano does not show or suggest the use of a phase aberration estimator, he is focused on synthetic transmit focusing.” (see pg. 14, para. 1), and the examiner disagrees. Napolitano is used to teach the limitation “calculate differential delays between adjacent receive lines, wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration”. Liu in view of Cooley, O’Donnell, and Fraser teaches the phase aberration estimator. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1, the limitation “a phase aberration estimator…adapted to estimate phase variation at points in an image field for both a transmit angular spectrum and a receive angular spectrum” is not detailed in the specification. The specification and figures do not disclose how a phase aberration estimator is adapted to estimate phase variation at points in an image field for a transmit angular spectrum. The specification only recites the limitation (see pg. 3, lines 3-7). For the purpose of advancing prosecution, the examiner assumes transmit angular spectrum is based on the transmit ultrasound beams. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20060106309 A1, published May 18, 2006) in view of Cooley et al. (US 6432056 B1, published August 13, 2002) and O’Donnell (US 5172343 A, published December 15, 1992), hereinafter referred to as Liu, Cooley, and O’Donnell, respectively.
Regarding claim 1, Liu teaches an ultrasound imaging system (Fig. 1, system 10) which corrects for speed of sound variation in an image field comprising: 
a transducer array probe (Fig. 1, transducer 14 is equated to transducer array probe; see para. 0017 — “The transducer 14 is a multi-element transducer array, such as a one-dimensional, 1.25, 1.5, 1.75 or two dimensional ultrasound imaging array.”); 
a transmit beamformer coupled to the probe and adapted to transmit ultrasound beams which encompass a plurality of adjacent receive line locations (Fig. 1, transmit 12 is equated to transmit beamformer, and coupled to transducer 14 (probe); see para. 0037 — “Transmitted acoustic energy reflects off of structures or tissue along the transmit beam. Echoes that impinge on the transducer are received and used to simultaneously or substantially simultaneously generate a plurality of receive beams along multiple scan lines. For example, 2, 3, 4, 8 or more receive beams are formed in response to each transmitted broad beam.” Where transmit ultrasound beams (transmitted broad beam) encompass a plurality of adjacent receive line locations (2 or more receive beams formed in response to transmit beam));
a multiline beamformer coupled to the probe and adapted to produce a plurality of adjacent multilines in response to a transmit beam (Fig. 1, receive beamformer 16 is equated to multiline beamformer, and coupled to transducer 14 (probe); see para. 0037 — “Transmitted acoustic energy reflects off of structures or tissue along the transmit beam. Echoes that impinge on the transducer are received and used to simultaneously or substantially simultaneously generate a plurality of receive beams along multiple scan lines. For example, 2, 3, 4, 8 or more receive beams are formed in response to each transmitted broad beam.” To produce a plurality of adjacent multilines (plurality of receive beams along multiple scan lines) in response to a transmit beam).
Liu also teaches a phase aberration estimator coupled to receive multilines produced by the multiline beamformer and adapted to estimate phase variation at points in an image field and to remove phase variation from the multilines (Fig. 1, receive beamformer 16 (multiline beamformer) is coupled to processor 18, which is equated to phase aberration estimator; see para. 0024 — “Focusing phase or delay and/or amplitude correction estimates are generated by the processor 18...The aberration corrections may be based on the scan of the entire region of interest or only portions of the imaging region of interest.”; see para. 0033 — “Aberration corrections are determined for different lateral spatial locations (spatial domain) in response to different transmit beams. For a given location, the receive data for each channel or subaperture is analyzed to determine differences in delay and/or amplitude. The differences in delay or amplitude are used to determine delay, apodization or both delay and apodization corrections...The corrections are added or subtracted from the delay and apodization profiles used to generate the subsequent transmit or receive beams.” So phase variations are removed (corrected) from the multilines (receive beams)).
Liu does not explicitly teach where the phase aberration estimator is adapted to estimate phase variation at points in an image field for both a transmit angular spectrum and a receive angular spectrum and to remove phase variation from the signals.
Whereas, O’Donnell, in the same field of endeavor (see Abstract – “A PASS [phased array sector scanning] ultrasonic system performs a scan in which phase errors due to aberrations in the sound media are prior to the acquisition of each beam.”), teaches a phase aberration estimator (Fig. 3, aberration correction processor 122) coupled to receive signals produced by the receiving beamformer (reception beamformer 101) and adapted to estimate phase variation at points in an image field for both a transmit angular spectrum and a receive angular spectrum and to remove phase variation from the signals (see col. 14, lines 12-20 – “These 128 complex samples are fast Fourier transformed to produce 128 phase corrections Δϕk. These 128 phase corrections are applied to the 128 channels in the transmitter and receiver which correspond to the respective 128 transducer elements 12 (FIG. 1). Thus the phase errors are measured in “beam space” and Fourier transformed into "element space" where they can effectively be applied to correct the transmitter and receiver.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu, by having the phase aberration estimator estimate phase variation at points in an image field for both a transmit angular spectrum and a receive angular spectrum and to remove phase variation from the signals, as disclosed in O’Donnell. One of ordinary skill in the art would have been motivated to make this modification in order for when a subsequent beam is transmitted and received along the steering direction, artifacts caused by aberrations in the beam path are reduced, as taught in O’Donnell (see col. 3, lines 45-56). 
Liu in view of O’Donnell does not explicitly teach 
synthetic transmit focusing circuitry coupled to the multiline beamformer and adapted to produce multilines with a transmit focus effect; and 
a display, coupled to the synthetic transmit focusing circuitry, and adapted to display an ultrasound image based on the multilines with a transmit focus effect and the removed phase variation.  
Whereas, Cooley, in the same field of endeavor, teaches 
synthetic transmit focusing circuitry coupled to a multiline beamformer and adapted to produce image signals with a transmit focus effect (Fig. 17, synthetic transmit focusing circuitry (transmit focus) coupled to multiline beamformer 216 via oversteering and focus delays 218; see col. 3, lines 65-67 — “The weighted echo samples are then coherently combined by a summing circuit 119 to form a coherent scanline with the extended focal properties of a synthetic transmit focused scanline. The scanline signals are bandpass filtered, detected and displayed in an ultrasound image.” scanline signals with focal properties of a synthetic transmit focused scanline are equated to image signals with a transmit focus effect); and 
a display, coupled to the synthetic transmit focusing circuitry, and adapted to display an ultrasound image based on the multilines with a transmit focus effect and the removed phase variation (see col. 3, lines 65-67 — “The weighted echo samples are then coherently combined by a summing circuit 119 to form a coherent scanline with the extended focal properties of a synthetic transmit focused scanline. The scanline signals are bandpass filtered, detected and displayed in an ultrasound image.” where scanline signals with focal properties of a synthetic transmit focused scanline are equated to image signals with a transmit focus effect; see col. 11, lines 61-67 — “Time varying delay functions similar to those described above can also be employed, and either time delays or phase aligning can be used, either of which can be linearly or nonlinearly time varying. Image scanlines with multiple or extended focal characteristics are thus synthesized across the image field at intermediate scanline positions, then Doppler or amplitude detected and displayed.” Where phase aligning is equated to removing phase variation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Liu, by including to the system synthetic transmit focusing circuitry, coupled to a multiline beamformer and adapted to produce image signals with a transmit focus effect, and a display, coupled to the synthetic transmit focusing circuitry, and adapted to display an ultrasound image based on the multilines with a transmit focus effect and the removed phase variation, as disclosed in Cooley. One of ordinary skill in the art would have been motivated to make this modification in order to improve spatial accuracy and transmit focal characteristics to produce image lines at a high frame rate of display, as taught in Cooley (see col. 1, lines 48-64).
Furthermore, regarding claim 2, O’Donnell further teaches wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the frequency domain;  and wherein the phase aberration estimator is further adapted to operate using both of transmit and receive data (see col. 14, lines 12-20 – “These 128 complex samples are fast Fourier transformed to produce 128 phase corrections Δϕk. These 128 phase corrections are applied to the 128 channels [points in the image field] in the transmitter and receiver which correspond to the respective 128 transducer elements 12 (FIG. 1). Thus the phase errors [phase variations] are measured in “beam space” and Fourier transformed [frequency domain] into "element space" where they can effectively be applied to correct the transmitter and receiver.”).
Furthermore, regarding claim 3, Cooley further teaches wherein the multiline data has dimensions of depth, transmit events, and receive lines (see col. 12, lines 46-51 – “the use of multiline reception, in which multiple scanlines are received in response to a single transmit beam… that of FIG. 12 results in two extended focus lines for every transmit event.”; see col. 3, lines 58-60, 63-65 — “The locationally corresponding echoes of the first and second received beams are then amplitude weighted by two time varying weighting functions.. Preferably the weighting functions are inversely related to the focal depths of the respective beams.” Where receive lines are equated to the locationally corresponding echoes of received beams).
The motivation for claims 2-3 was shown previously in claim 1.

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley and O’Donnell, as applied to claim 2 above, and in further view of Brock-Fisher et al. (US 20050148874 A1, published July 7, 2005), hereinafter referred to as Brock-Fisher.
Regarding claim 4, Liu in view of Cooley and O’Donnell teaches all of the elements disclosed in claim 2 above. 
Liu in view of Cooley and O’Donnell teaches wherein the phase aberration estimator is further adapted to take a Fourier transform of the multiline dataset to determine the angular spectrum of the multiline dataset, but does not explicitly teach where the Fourier transform is a 2D Fourier transform. 
Whereas, Brock-Fisher, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to take a two-dimensional Fourier transform of the multiline dataset to determine the angular spectrum of the multiline dataset (see para. 0100 — “When the subsystem of FIG. 18 is used for aberration correction, 12x12 or 144 2D Fourier transforms are calculated for each data set. The Fourier transforms can be done over 20 steering angles, 4 in elevation and 5 in azimuth.” Where Fourier transform processor 64 of subsystem 18 (phase aberration estimator) takes 2D Fourier transforms of each (multiline) dataset).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley and O’Donnell, by having the phase aberration estimator adapted to take a two-dimensional Fourier transform of the multiline dataset to determine the angular spectrum of the multiline dataset, as disclosed in Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to provide aberration correction during three-dimensional imaging, as taught in Brock-Fisher (see para. 0100).
Furthermore, regarding claim 5, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to estimate the phase of the angular spectrum of the multiline dataset (see para. 0096 — “The equalized data sets are back propagated by Fourier transformation of each data set by a Fourier transform processor 64. The purpose of back propagation is to make a comparison of signals in the aperture domain. It is desirable to estimate aberration effects in the aperture domain, as this is the domain in which the corrections can be applied (e.g., gain and/or phase adjustment of each element in the active aperture).”; see para. 0097 — “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66.” estimate the phase (aberration effects for phase adjustment) of the angular spectrum (back-propagated data set results of Fourier transforms are known in the art to be in the frequency domain, or angular spectrum)). 
Furthermore, regarding claim 6, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to calculate a cross correlation function of the angular spectrum between different spatial frequencies for transmit phase estimation and correction (Fig. 18; see para. 0097 — “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66. The comparison can be done by taking a ratio of the baseband signals, using a phase detector, taking a ratio of amplitude demodulated signals, or a cross-correlation of the two signals. The complex ratio of the back-propagated data sets gives measured aberration correction values for both gain and phase correction.” cross correlation function (complex ratio) of different spatial frequencies (back-propagated data set results of Fourier transforms are known in the art to be in the frequency domain, or angular spectrum)). 
The motivation for claims 5-6 was shown previously in claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, and Brock-Fisher, as applied to claim 6 above, and in further view of Yen et al. (US 20090141957 A1, published June 4, 2009), hereinafter referred to as Yen. 
Regarding claim 7, Liu in view of Cooley, O’Donnell, and Brock-Fisher teaches all of the elements disclosed in claim 6 above. 
Liu in view of Cooley, O’Donnell, and Brock-Fisher does not explicitly teach wherein the phase aberration estimator is further adapted to smooth image speckle by averaging the correlation function. 
Whereas, Yen, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to smooth image speckle by averaging the correlation function (see para. 0089 — “Using a moving average or median filter on the cross-correlation coefficients is one approach. Since this process is a smoothing of the weighting matrix, the speckle pattern is not smeared.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley, O’Donnell, and Brock-Fisher, by smoothing image speckle by averaging the correlation function, as disclosed in Yen. One of ordinary skill in the art would have been motivated to make this modification in order to view the effects of correlation window on the imaged cyst, as taught in Yen (see para. 0089).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, and Brock-Fisher, as applied to claim 6 above, and in further view of Wright et al. (US 5921932 A, published July 13, 1999), hereinafter referred to as Wright. 
Regarding claim 8, Liu in view of Cooley, O’Donnell, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.
 Liu in view of Cooley, O’Donnell, and Brock-Fisher does not explicitly teach the phase aberration estimator is further adapted to integrate differential phase values of the function to yield absolute phase over the range of spatial frequencies. 
Whereas, Wright, in the same field of endeavor, teaches integrate differential phase values of the function to yield absolute phase over the range of spatial frequencies (see col. 20, lines 47-55 – “This is simply numerical integration of the differential phases across reference scan lines, which in this discussion employs the trapezoidal rule. Trapezoidal integration approximates the integral of a function by accumulating the areas of trapezoids. This is shown in FIG. 9 where the dashed line indicate the trapezoidal approximation to the continuous differential phase correction values indicated by the solid line.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, and Brock-Fisher, by having the phase aberration estimator integrate differential phase values of the function to yield absolute phase over the range of spatial frequencies, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to linearly interpolate among the accumulated phase correction values in scan line and range to produce a correction phase, as taught in Wright (see col. 21, lines 6-9).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright, as applied to claim 8 above, and in further view of Kanda et al. (US 5348013 A, published September 20, 1994), hereinafter referred to as Kanda.
	Regarding claim 9, Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright teaches all of the elements disclosed in claim 8 above.
	Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright does not explicitly teach wherein the phase aberration estimator is further adapted to average the absolute phase along temporal frequencies.
Whereas, Kanda, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to average the absolute phase along temporal frequencies (Fig. 13-16; see col. 12, lines 29-45 — “The bias Judging circuit 126 judges the phase data based upon the phase difference data Aw and the threshold value “a” so as to determine a proper bias value. As a result of this judgement, the bias applying circuit 125 applies the proper bias value such as +2π to the phase data, whereby the discontinuity point contained in this phase data can be corrected, resulting in the continuous phase data. Then, the continuous phase data are successively obtained from the discontinuity correcting section 121A and thereafter furnished to a first memory 127A of the temporal direction averaging section 121B. A plurality of continuous phase data are averaged in an averaging circuit 128 thereby to obtain the final continuous phase data from which the discontinuities have been eliminated (see FIG. 15).” So the absolute phase (plurality of continuous phase data, which is phase difference data) is averaged using the temporal direction averaging section 121B (temporal frequencies)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright, by having the phase aberration estimator average the absolute phase along temporal frequencies, as disclosed in Kanda. One of ordinary skill in the art would have been motivated to make this modification in order to improve image qualities of the acquired ultrasonic images with respect to unequal portions within the biological body based upon fluctuations in arrival times of the echo signals, as taught in Kanda (see col. 1, lines 16-20).
Furthermore, regarding claim 10, Kanda further teaches wherein the phase aberration estimator is further adapted to use the absolute phase to remove the phase of the angular spectrum (Fig. 13-16; see col. 12, lines 41-45 — “A plurality of continuous phase data are averaged in an averaging circuit 128 thereby to obtain the final continuous phase data from which the discontinuities have been eliminated (see FIG. 15).” use the absolute phase (final continuous phase data, phase difference data that was integrated and summed) to remove phase (discontinuities of phase data)).
The motivation for claim 10 was shown previously in claim 9.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley and O’Donnell, as applied to claim 1 above, and in further view of Fraser et al. (US 20130296698 A1, published November 7, 2013), hereinafter referred to as Fraser. 
Regarding claim 11, Liu in view of Cooley and O’Donnell teaches all of the elements disclosed in claim 1 above, and 
Liu further teaches wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the spatial domain (Fig. 1, receive beamformer 16 (multiline beamformer) is coupled to processor 18, which is equated to phase aberration estimator; see para. 0024 — “Focusing phase or delay and/or amplitude correction estimates are generated by the processor 18...The aberration corrections may be based on the scan of the entire region of interest or only portions of the imaging region of interest.”; see para. 0033 — “Aberration corrections are determined for different lateral spatial locations (spatial domain) in response to different transmit beams. For a given location, the receive data for each channel or subaperture is analyzed to determine differences in delay and/or amplitude. The differences in delay or amplitude are used to determine delay, apodization or both delay and apodization corrections...The corrections are added or subtracted from the delay and apodization profiles used to generate the subsequent transmit or receive beams.” So phase variations are removed (corrected) from the multilines (receive beams)). 
Liu in view of Cooley and O’Donnell does not explicitly teach wherein the phase aberration estimator is further adapted to estimate the cross correlation between the multiline data of adjacent transmit beams for a common receive line location. 
Whereas, Fraser, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to estimate the cross correlation between the multiline data of adjacent transmit beams for a common receive line location (Fig. 1; see col. 2, para. 0017 – “The multiline receive beam former 20 produces multiple, spatially distinct receive lines (A-lines) of echo signals during a single transmit-receive interval…Temporally distinct A-line samples relating to the same spatial vector location are associated with each other in an ensemble of echoes relating to a common point in the image field. The r.f. echo signals of successive A-line sampling of the same spatial vector are cross-correlated by an A-line r.f. cross-correlator 26 to produce a sequence of samples of tissue displacement for each sampling point on the vector.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley, by estimating the cross correlation between the multiline data of adjacent transmit beams for a common receive line location, as disclosed in Fraser. One of ordinary skill in the art would have been motivated to make this modification in order to assess the presence of axial background motion, and displacement of the tissue due to background effects is subtracted from motion estimates due to the shear wave to correct estimated shear wave motion for background effects, as taught in Fraser (see col. 2, para. 0029). 
Furthermore, regarding claim 13, Liu further teaches wherein the phase aberration estimator is adapted to estimate phase variation at points in the image field in the spatial domain (Fig. 1, receive beamformer 16 (multiline beamformer) is coupled to processor 18, which is equated to phase aberration estimator; see para. 0024 — “Focusing phase or delay and/or amplitude correction estimates are generated by the processor 18...The aberration corrections may be based on the scan of the entire region of interest or only portions of the imaging region of interest.”; see para. 0033 — “Aberration corrections are determined for different lateral spatial locations (spatial domain) in response to different transmit beams. For a given location, the receive data for each channel or subaperture is analyzed to determine differences in delay and/or amplitude. The differences in delay or amplitude are used to determine delay, apodization or both delay and apodization corrections...The corrections are added or subtracted from the delay and apodization profiles used to generate the subsequent transmit or receive beams.” So phase variations are removed (corrected) from the multilines (receive beams)); and 
Fraser further teaches wherein the phase aberration estimator is further adapted to estimate the cross correlation between the multiline data of receive lines for a common transmit event (Fig. 1; see col. 2, para. 0017 – “The multiline receive beam former 20 produces multiple, spatially distinct receive lines (A-lines) of echo signals during a single transmit-receive interval…Temporally distinct A-line samples relating to the same spatial vector location are associated with each other in an ensemble of echoes relating to a common point in the image field. The r.f. echo signals of successive A-line sampling of the same spatial vector are cross-correlated by an A-line r.f. cross-correlator 26 to produce a sequence of samples of tissue displacement for each sampling point on the vector.”).
The motivation for claim 13 was shown previously in claim 11.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, and Fraser, as applied to claim 11 and 13 above, respectively, and in further view of Napolitano et al. (US 8002705 B1, published August 23, 2011), hereinafter referred to as Napolitano. 
Regarding claim 12, Liu in view of Cooley, O’Donnell, and Fraser teaches all of the elements disclosed in claim 11 above. 
Liu in view of Cooley, O’Donnell, and Fraser does not explicitly teach wherein the phase aberration estimator is further adapted to calculate differential delays between adjacent transmit lines, wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration. 
Whereas, Napolitano, in the same field of endeavor, teaches: 
wherein the phase aberration estimator is further adapted to calculate differential delays between adjacent transmit lines (see col. 21, lines 44-46 — “The parameter dependencies uncorrected by the first form of the transmit synthesis filters equation (22) are: a) the uncorrected spatially dependent differential transmit delay...” where the spatially dependent differential transmit delays is equated to differential delays between adjacent transmit lines), 
wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration (see col. 39, lines 24-28 — “In addition, the element-to-element delay/phase/apodization corrections provided by the aberration correction algorithm can then be used to adapt the transmit synthesis filter values in order to improve the synthesized transmit beam’s characteristics.” Where delays are applied to the transmit synthesis filter (synthetic transmit focusing circuitry) to remove phase aberrations). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley, O’Donnell, and Fraser, by calculating differential delays between adjacent transmit lines, wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration, as disclosed in Napolitano. One of ordinary skill in the art would have been motivated to make this modification in order to improve the synthesized transmit beam’s characteristics, as taught in Napolitano (see col. 39, lines 25-28).
Furthermore, regarding claim 14, Napolitano further teaches 
wherein the phase aberration estimator is further adapted calculate differential delays between adjacent receive lines (see col. 39, lines 10-16— “The transmit synthesis technique described by the present invention may be used in conjunction with aberration correction techniques which seek to correct the element-to element delay/phase/apodization errors across the transducer array, on either transmit, receive, or both, associated with propagating through the layers of the body which may be of variable sound speed.” Differential delays between adjacent receive lines is equated to correcting element-to-element receiving delay errors across the transducer array), 
wherein the delays are further applied to delay lines of the synthetic transmit focusing circuitry to remove phase aberration (see col. 39, lines 24-28 — “In addition, the element-to-element delay/phase/apodization corrections provided by the aberration correction algorithm can then be used to adapt the transmit synthesis filter values in order to improve the synthesized transmit beam’s characteristics.” Where delay corrections are applied to the transmit synthesis filter (synthetic transmit focusing circuitry) to remove phase aberrations).
The motivation for claim 14 was shown previously in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunter et al. (US 20140140167 A1, published May 22, 2014) discloses where a synthetically focused ultrasound beam is realized by summing measurements after compensation for propagation time delay from different transmitting transducers to the reflection points.
Chang et al. (US 5142291 A, published August 25, 1992) discloses where an image pixel for a focal point is computed by correcting a differential time delay between a signal emitted at the focal point and received at first and second antennas, the system is focused on the target object by correcting a phase term of the correlation algorithms, and the phase term is corrected by multiplying the correlation algorithms by a phase factor.
Ustuner et al. (US 20060241429 A1, published October 26, 2006) discloses when a virtual transmit element is used, the virtual transmit element images are back propagated to an actual transmit element position before aberration estimation, then aberration estimations are used to form corrected transmit element images which are then summed pre-detection to form a high-resolution synthetic transmit aperture.
Savord (US 6682487 B2, published January 27, 2004) discloses where harmonic and non-harmonic image data is provided to an aberration correction processor which compares the non-harmonic data to the harmonic data to estimate aberration correction values, where the aberration correction values are coupled to the beam former delay generator where they are combined with the geometric delay values for the production of aberration-reduced ultrasonic images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793